Citation Nr: 0811192	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability 
manifested by dizziness.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971, and from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, regional office (RO) dated in March 2004, which 
denied service connection for hearing loss, tinnitus, 
dizziness, and sinusitis; January 2005 which denied service 
connection for PTSD; and April 2006, which denied service 
connection for a lumbar spine condition.  Pursuant to the 
veteran's August 2007 request, his file was permanently 
transferred to the Chicago, Illinois, RO.  

In a February 2008 Decision Review Officer (DRO) decision, 
the RO granted service connection for anxiety and depressive 
disorder.  The RO also determined that this decision was a 
total grant of benefits with respect to the issue of service 
connection for PTSD.  However, while service-connected 
psychiatric disorders are assigned a single rating under a 
general formula for rating mental disorders, service 
connection for more than one psychiatric disorder is not 
precluded by law.  See 38 C.F.R. § 4.130 (2007).  Moreover, a 
claim based on a distinct and separate diagnosis is a new 
claim.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 
2008); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  
Therefore, the issue of service connection for PTSD remains 
on appeal, and is addressed on the merits in this decision.  

The remaining issues, numbered 2-6 on the title page of this 
decision, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In letters dated in October 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for PTSD, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This letter provided detailed information concerning 
verification of a stressor for non-combat PTSD claims.  He 
was also told to provide any relevant evidence in his 
possession,  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although he was not provided 
with information regarding ratings and effective dates, as 
there are no ratings or effective dates to be assigned as a 
result of this decision, the failure to provide notice of 
these two elements prior to the initial adjudication is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds that there was no 
prejudicial error in the notice error in this case, and 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board also concludes that the duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have VA records identified by the veteran.  He was afforded a 
VA examination which addresses the etiology of the disability 
at issue.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  He has 
not identified any medical or other evidence which has not 
been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with DSM-IV; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 
4.125.  The veteran did not serve in combat, and, for non-
combat stressors, the veteran's assertions alone are 
insufficient to establish their occurrence.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Moran v. Principi, 17 Vet. App. 149 
(2003); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran submitted corroborating evidence of 
his claimed stressor, in the form of a service department 
commendation relating to the incident.  However, although 
there are some VA treatment records indicating a diagnosis of 
PTSD, an anxiety disorder was more often diagnosed.  In 
January 2008, a comprehensive VA examination, which included 
psychological testing, was performed; as a result of this 
examination, it was concluded that the veteran's symptoms did 
not meet the DSM-IV criteria for PTSD, but that the veteran 
had an anxiety disorder and depressive symptoms, which were 
due to service.  (As noted above, service connection for 
anxiety disorder and depressive symptoms was granted.)  

In the absence of current disability, there can be no service 
connection.  See Degmetich v. Brown, 104 F3d 1328 (1997).  
The Board finds that the evidence establishes that the 
veteran does not currently have PTSD.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for PTSD; thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.).

It should be emphasized that service connection for PTSD is 
denied only because the medical evidence establishes that the 
veteran does not currently have the disorder; his psychiatric 
symptoms have been service-connected as anxiety and 
depressive disorder.  


ORDER

Service connection for PTSD is denied.


REMAND

First, during the course of the appeal, the veteran moved 
from Tennessee to Illinois, and, per his request, his claims 
file was transferred to the Chicago RO.  However, he is 
represented by the Tennessee Department of Veterans' Affairs, 
which does not have an office in Illinois.  He should be 
informed of this, and asked if he wishes to appoint a new 
representative.

A hearing loss disability, as defined for VA purposes, was 
not shown in service.  See 38 C.F.R. § 3.385.  However, the 
separation examination did not include an audiogram.  In 
November 1975, the veteran was seen complaining of soreness 
in the right ear and partial hearing loss.  In addition to 
wax, there was some pus and blood in the canal, and otitis 
media was diagnosed.  Subjectively, he stated that he could 
hear better; however, no audiogram was obtained.  After 
service, there is no medical evidence indicating the presence 
of hearing loss until August 2003, when the veteran was 
evaluated at the VA.  VA audiograms since then have shown 
hearing loss in the right ear only; however, in a January 
2006 ENT clinic report, it was noted that the veteran was to 
have an audiogram before his next appointment.  

Tinnitus was not noted in the service medical records or 
until August 2003, many years after service.  However, the VA 
medical records dated from 2003 to 2006 indicate that the 
veteran's unilateral hearing loss, tinnitus, and dizziness 
may be etiologically connected.  Therefore, the claim for 
service connection for tinnitus is inextricably intertwined 
with the potentially related claims.  

As to dizziness, on his examination for entrance onto active 
duty in January 1970, the veteran reported vertigo since a 
tonsillectomy 4 years earlier.  A veteran is presumed to be 
in sound condition when entering into military service except 
for conditions noted on the entrance examination or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and that the disease or injury was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 
17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The 
burden is on VA to rebut the presumption soundness, by clear 
and unmistakable evidence, both that the disorder at issue 
pre-existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

However, dizziness, or vertigo, is a symptom, and the record 
is not clear as to whether the veteran has a chronic 
disability resulting from disease or injury, manifested by 
dizziness.  In his first VA ENT evaluation, in August 2003, 
the veteran reported a long history of vertigo and tinnitus, 
and said that he had undergone an ENG (electronystagmography) 
about 10 years earlier, but did not recall the results.  A 
March 2004 ENT clinic note reports that the veteran was told 
that his MRI results were negative for any tumors or masses 
causing his symptoms.  A May 2004 neurology clinic note 
reported that no vestibular etiology for his symptoms had 
been found.  However, neither the MRI report nor the ENT 
report discussing the findings is of record.  Moreover, 
according to a mental health clinic note dated in June 2005, 
the veteran had been diagnosed with Meniere's disease; the 
records showing the diagnosis are not on file.  

Subsequently, in January 2006, the veteran was seen in a VA 
ENT clinic.  At that time, it was reported that he had last 
been seen in that clinic in August 2005, at that time tests 
for vestibular dysfunction had been recommended.  Vestibular 
chart testing had been conducted but the results were not on 
file; the note indicates that this testing may have been at 
Vanderbilt, and not the VA.  In addition, he recommended an 
additional audiogram prior to the next ENT follow-up visit.  
The doctor's impression was that the veteran appeared to have 
components of Meniere's disease and BPPV (benign paroxysmal 
positional vertigo).  

As to sinusitis, in October 1976, while on active duty, the 
veteran was treated in a civilian emergency room, and noted 
to have sinusitis.  An MRI in January 2004 was reported to 
represent sinus disease, and the veteran contends he has had 
the symptoms since service.  

Service medical records also show that the veteran was 
treated on numerous occasions in service for low back pain, 
and two injuries were reported.  In June 1973, he slipped on 
a ladder, and his back hit one of the ladder steps.  In April 
1974, he was in a motor vehicle accident, and complained of 
lumbar pain.  Subsequently, recurring lumbosacral strain was 
noted in March 1975, and the veteran complained of recurrent 
back pain on his separation examination in November 1976.  

However, there is no contemporaneous evidence after service 
showing a chronic back disability until after a fall from 
(not just a slip down) a ladder in July or August 2004, when 
he reported he fell 10 to 12 feet onto pavement.  In this 
regard, back pain noted in 2003 was attributed to kidney 
stones.  

The August 2004 VA record, noting that the veteran had fallen 
off a ladder a week earlier, and later records indicate that 
the veteran's symptoms of dizziness and tinnitus were worse 
after this incident.  However, the veteran has also reported 
that he fell from the ladder, due to his vertigo.  He also 
stated that he had magnetic resonance imaging (MRI) scans of 
the head and back after the injury.  For these reasons, it is 
very important that the veteran provide records of treatment 
for this injury, which, according to the VA records, was 
provided at Cookeville Regional Medical Center.  For these 
reasons, it is very important that the veteran provide 
records of treatment for this injury.  These records could 
show whether the injury at that time aggravated a pre-
existing disability.

In view of the foregoing, the veteran must be asked to 
identify or provide all records of pertinent treatment.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  (A 
gap of many years between the appellant's separation from 
service and the first treatment for the claimed disorder is 
evidence against the claim.).  In addition, VA treatment 
records should be obtained.  Finally, the veteran must be 
afforded examinations, which includes a claims file review by 
the examiners.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that his current 
representative, Tennessee Department of 
Veterans' Affairs, does not have an office 
in Chicago, or at the Board, and ask him 
if he wishes to appoint a new 
representative.  Provide the necessary 
forms and information.

2.  Ask the veteran to provide (or 
identify and authorize the release of) the 
following medical records:
*  Records pertaining to an ENG reportedly 
conducted in approximately 1993, including 
all records of the evaluation conducted at 
that time;
*  All records pertaining to the veteran's 
treatment in Cookesville Regional Medical 
Center for injuries sustained in a fall 
from a ladder in July or August, 2004, to 
include MRI reports;
*  Any records of treatment for a back 
condition prior to the 2004 injury;
*  All records pertaining to an evaluation 
of vestibular function conducted at 
Vanderbilt University Medical Center in 
approximately August 2005; 
*  All other records of treatment or 
evaluations for hearing loss, tinnitus, 
dizziness, and/or sinusitis from 1977 to 
2003.  

3.  Obtain all potentially relevant VA 
treatment records not already on file, 
specifically:
*  All records pertaining to ENT 
evaluations between August 2003 and March 
2004, in particular, tests of vestibular 
function; 
*  All audiograms and ENT evaluations 
conducted after January 2006;
*  All records of treatment for a low back 
condition and/or sinusitis after September 
2007.  

4.  Schedule the veteran for the following 
VA examinations.  The following general 
instructions and information applies to 
all examinations:  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review.  Any indicated 
tests should be conducted, and the results 
reviewed prior to the final opinion.  The 
complete rationale for all opinions 
expressed should be provided.  In would be 
helpful if each physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

(a)  An examination by an ENT and/or 
vestibular function specialist, to 
determine: 
whether the veteran has a hearing loss 
disability of service onset;
whether the veteran currently has a 
chronic disability manifested by dizziness 
or other vestibular impairment, and all 
manifestations of any such condition, to 
include, if applicable, hearing loss and 
tinnitus.

If the veteran has a chronic vestibular 
disability, the following matters should 
be addressed in the opinion:
Did the condition undebatably (i.e., 
clearly and unmistakably) exist prior to 
service (see January 1970 entrance 
examination); 
If so, did the disability increase in 
severity in service; 
If so, was the increase in severity 
undebatably due to the natural progress of 
the disease? 

If the condition currently present did not 
unequivocally pre-exist service, is it at 
least as likely as not that the condition 
was of service onset?

(b) An appropriate VA examination to 
determine whether he has chronic 
sinusitis, and, if so, whether this 
condition is related to sinusitis noted in 
service in October 1976, or otherwise 
related to service.  

(c) An appropriate VA examination to 
determine whether the veteran has a 
current chronic lumbosacral spine disorder 
which is related to the injuries in 
service, namely, a slip down a ladder, and 
a motor vehicle accident, and/or the 
recurrent lumbosacral strain noted in 
service, or otherwise related to service.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claims on appeal.  If any claim is denied, 
the veteran and his representative (if 
any) should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


